Citation Nr: 0516322	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-10 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected 
traumatic arthritis of the right foot.  

2.  Entitlement to service connection for bilateral ankle 
disability, to include as secondary to service-connected 
traumatic arthritis of the right foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from August 1989 to June 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Because the veteran has moved twice during the course of the 
appeal, the RO in Houston, Texas, handled the case for a 
time, and as the veteran now lives in Illinois, the Board 
will return the case to the RO in Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claims; she has been 
told what evidence VA would obtain and what she should 
submit, and relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  There is no X-ray evidence of arthritis of the knees or 
ankles; there is no competent evidence that relates any 
current disability of the knees or any current disability of 
the ankles to service or any incident of service, and there 
is no competent evidence that relates any current disability 
of the knees or ankles to the veteran's service-connected 
traumatic arthritis of the right foot.  


CONCLUSION OF LAW

No disability of the right knee, left knee, right ankle, or 
left ankle was incurred or aggravated in service, no 
arthritis of the right knee, left knee, right ankle, or left 
ankle may be presumed to have been incurred in service, and 
no disability of the right knee, left knee, right ankle, or 
left ankle is proximately due to or the result of the 
veteran's service-connected traumatic arthritis of the right 
foot.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The veteran filed the current service connection claims in 
March 2000.  In November 2000, during the pendency of this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA, as amended, is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and applies to all pending claims for VA 
benefits.  It provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

In this case, in a letter dated in June 2000, the Waco RO 
explained that to complete a claim for service connection 
there must be medical evidence that the veteran actually has 
the claimed disability and evidence showing an injury or 
disease during service or for certain conditions evidence 
showing the condition first appeared within one year after 
service discharge.  The Waco RO notified the veteran that the 
third requirement was medical evidence, preferably a doctor's 
statement, showing that the current disability was caused by 
injury or disease that began or was made worse in service or 
was caused by her service-connected condition.  In the June 
2000 letter, the Waco RO notified the veteran that VA would 
request service medical records and VA medical records she 
identified.  The RO requested that the veteran send evidence 
showing that arthritis of her knees and ankles was caused by 
her service-connected traumatic arthritis of the right foot.  

In addition, in May 2001, the Waco RO wrote the veteran and 
explained that the VCAA had been signed into law in November 
2000.  In the letter, the RO stated that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show an injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease.  The RO 
explained that for certain presumptive conditions first shown 
after service, the evidence must show that she was diagnosed 
with the condition within one year after service.  The RO 
explained that the evidence must also show a current 
disability and a relationship between her current disability 
and an injury, disease, or event in service.  

In the May 2001 letter, the RO notified the veteran that if 
it did not already have them, VA would get service medical 
records and would also get other military service records if 
they were necessary.  The RO explained that a current 
physical disability could be shown by medical evidence or 
other evidence showing she had persistent or recurrent 
symptoms of disability.  The RO stated that it would get VA 
medical records or other medical treatment records she 
identified.  The RO notified the veteran that she could also 
submit her own statements or statements from others 
describing her disability symptoms.  Further, the RO 
explained that a relationship between her current disability 
and an injury, disease, or event in service was usually shown 
by medical records or medical opinions.  The RO stated that 
it would request medical evidence she identified and for 
which she provided release authorizations where necessary.  
The RO stated that if appropriate, it would request a medical 
opinion from a VA doctor.  The RO told the veteran that she 
could provide a medical opinion from her own doctor.  The RO 
stated that the veteran could inform the RO of any additional 
information or evidence she wanted VA to try to get for her.  

In addition, in a letter dated in February 2004, the Chicago 
RO repeated notice to the veteran of the evidence needed to 
substantiate her claims on the basis of direct or presumptive 
service connection.  The RO further explained that to 
establish entitlement to service connection on a secondary 
basis, medical evidence must show a current disability as 
well as a connection between the claimed condition and the 
service-connected condition.  The RO also said it could 
consider service connection for aggravation of her claimed 
condition by her service-connected condition.  The RO 
notified the veteran that she should identify and provide 
release authorizations for private evidence supporting her 
claims or should obtain and submit the evidence herself and 
that VA would obtain relevant records from Federal agencies.  
In addition, the RO requested that the veteran let VA know if 
there was any other information or evidence that she thought 
would support her claims and explicitly requested that the 
veteran send any evidence in her possession that pertained to 
her claims.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions concerning application of the VCAA.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that VA did not fulfill all notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claims.  As is evident by the 
chronology outlined above, the VCAA did not, however, become 
law until after the veteran initiated her claims.  Upon 
review of the record in its entirety, it is the judgment of 
that Board that during the course of the appeal VA has made 
reasonable efforts to develop the claims and subsequent to 
the enactment of the VCAA has provided the veteran with 
notice that complies with the requirements of the VCAA.  The 
veteran has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of her claims by 
VA.  The Board finds that the failure to provide the veteran 
with the specific type of notice outlined in the VCAA prior 
to the initial unfavorable RO determination has not harmed 
the veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  All the VCAA requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

As to the duty to assist, the RO obtained the veteran's 
service medical records and VA treatment records, requested 
private medical records and provided the veteran with a VA 
examination.  The veteran's representative of record, the 
Texas Veterans Commission, has not provided argument in 
support of the veteran's claims.  In this regard, the Board 
notes that after the veteran moved from Texas to Illinois, 
the Chicago RO notified the veteran how she could find a 
Veterans' Service Organization.  There is, however, no 
indication in the record that the veteran has taken any 
action to obtain a new representative.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claims 
decided herein.  She has had ample opportunity to obtain new 
representation or present her own arguments in support of her 
claims, but has done neither.  The Board finds that no 
further assistance to the veteran is required.  

Background and analysis

The veteran is seeking service connection for bilateral knee 
disability and bilateral ankle disability.  Review of the 
record shows that in May 1994, prior to separation from 
service, the veteran filed a claim for service connection for 
multiple conditions including bilateral ankle pain.  In an 
August 1994 rating decision, the Waco RO considered the 
veteran's service medical records and, in pertinent part, 
denied service connection for bilateral ankle pain on the 
basis that complaints of symptoms such as pain are not 
ratable entities without an established diagnosis.  While the 
veteran's claims file includes the August 1994 rating 
decision, it does not include a copy of any RO letter that 
notified the veteran of that decision.  Further there is no 
indication in the record that the veteran received notice of 
her appellate rights as to that decision.  

The Waco RO received the veteran's current claim for service 
connection for bilateral knee disability and bilateral ankle 
disability in March 2000, and at that time the veteran's 
representative indicated that it was contended that the 
disabilities were secondary to the veteran's service-
connected traumatic arthritis of the right foot.  In its 
subsequent rating decisions the RO stated that the claim had 
not been reopened, while in the statement of the case the RO 
implied that the claim had been reopened and denied it on the 
merits.  In the absence of proof that the veteran received 
notice of the August 1994 denial of the claim and her 
appellate rights, the Board will treat the bilateral ankle 
disability as having remained open since 1994 and will 
address the claim on its merits.  

Service medical records show that during service the veteran 
was seen with continuing complaints of right foot pain in 
1992.  X-rays showed Freiberg infraction, and in August 1992 
the veteran underwent arthroplasty of the right second 
metatarsal head.  By July 1993, she continued to complain of 
some pain with excessive walking.  In September 1993, the 
veteran complained of soreness around both knees, both 
ankles, and the right foot.  On examination, there was no 
edema or inflammation, and there was full active range of 
motion.  The assessment was degenerative joint disease.  In 
late September 1993, the veteran was referred for a podiatry 
consultation with complaints of bilateral ankle pain and 
right foot pain.  On examination, there was normal range of 
motion of the ankles, subtalar joints, and all 
metatarsophalangeal joints (MTPJs) except the right second 
MTPJ.  X-rays showed narrowing of the right second MTPJ space 
and marked irregularity of bilateral surfaces of the second 
right metatarsal head.  The diagnosis was traumatic arthritis 
right second MTPJ status post Freiberg's infraction with 
corrective surgery.  

Other than as described above, the veteran's service medical 
records do not include complaint, finding or diagnosis 
concerning the veteran's knees or ankles.  The veteran 
underwent a Physical Evaluation Board, and in May 1994 that 
board found the veteran physically unfit for service because 
of right foot pain, status post right foot surgery for 
Freiberg's infraction of second metatarsal with X-ray 
evidence of post-traumatic degenerative joint disease.  In 
its August 1994 rating decision, the RO granted service 
connection for traumatic arthritis of the right foot.  

VA treatment records show that the veteran underwent a second 
right foot surgery in October 1994, after which the veteran 
continued to complain of right foot pain.  At a March 1995 
follow-up, the veteran complained of shooting pain in her 
right second toe.  The examiner advised the veteran that this 
might not recede and that she would probably have to tolerate 
these problems.  She was walking with a cane due to problems 
with her knees and ankles.  At an April 1995 orthopedic 
visit, the veteran was noted to have a prominent fixed fatty 
mass at the lumbosacral junction with associated ankle pain 
and stiffness and associated low back pain.  The assessment 
was sacral lipoma.  At an orthopedic visit in May 1995, the 
veteran said she was no better on Ibuprofen.  The examiner 
noted her symptoms were not truly radicular.  

At an orthopedic visit in June 1995, the physician referred 
to follow-up for bilateral retropatellar pain syndrome and 
arthralgia, bilateral ankles.  He said there was overall no 
change, and findings on that day included patellar articular 
tenderness, positive compression test and positive inhibition 
test.  There was patellofemoral crepitus, left greater than 
right.  Examination of the ankles revealed tender lateral 
collateral ligaments on palpation.  There was pain with 
maximum hindfoot/midfoot inversion.  The physician noted the 
veteran's history of right second MTPJ arthroplasty and 
excision of a neuroma in the second web space.  He also noted 
that the veteran walked more on the lateral aspect of the 
foot.  The assessment was arthralgia, bilateral ankles, and 
retropatellar pain syndrome.  Medication was prescribed.  

At a VA outpatient visit in May 1999, the veteran complained 
of achy joints in the knees and feet for the past six months.  
The examiner noted the veteran's history of two surgeries on 
the right foot.  Examination of the lower extremities 
revealed full range of motion of the knees and ankles with no 
joint swelling or tenderness.  There was a well-healed 
surgical scar on the right second toe.  The assessment 
included degenerative joint disease.  X-rays were to be 
ordered.  March 2000 X-rays of the ankles revealed no 
evidence of fracture, dislocation, or other bony abnormality 
in either ankle.  Soft tissues and joints were unremarkable, 
and the radiologist said there was no indication of 
arthritis.  March 2000 X-rays of the knees revealed no 
evidence of fracture, dislocation, or other bony abnormality.  
The radiologist said that soft tissues and joints were 
unremarkable.  

At a May 2000 VA examination concerning the veteran's 
service-connected traumatic arthritis of the right foot, the 
veteran stated that the right foot hurt whenever she put 
weight on it.  She stated that other joints, that is, the 
knees, ankles, and toes were all beginning to hurt.  She 
stated that she walked on the side of her foot.  On 
examination, there was limitation of motion of the MTPJ of 
the second metatarsal.  There were no abnormal calluses on 
the right foot, and the examiner said he did not see any 
swelling.  There was some modest thickening about the second 
MTPJ.  The examiner reviewed the March 2000 X-rays.  He 
commented that calluses might be seen along the outer border 
of the right foot if the veteran were shifting her weight 
laterally to prevent weight on the second metatarsal area.  
He said he doubted the foot problem was of the magnitude that 
it would cause any degenerative or abnormal stress changes in 
the other joints in the extremity.  

At a September 2002 VA examination concerning the veteran's 
spine, she gave a history of an on-the-job injury in July 
2000 when she had a ruptured disc in the back.  She was 
treated with physical therapy followed by four surgeries in 
2001; she subsequently had had persistent right leg pain down 
to the foot, both her feet fell asleep, and she had severe 
mechanical low back pain.  On examination, the veteran walked 
with an altered gait and was unable to do toe or heel walking 
on the right.  There was what the physician described as 
significantly limited motion of the lumbar spine.  There were 
physiologic and symmetrical reflexes at the knees and 
diminished reflexes in the right ankle more than the left 
ankle.  The impression was history of herniated nucleus 
pulposus, lumbar spine, work related, severely symptomatic 
with mechanical insufficiency, lumbar spine.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if manifest to a compensable degree within a 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  
38 C.F.R. 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In order to establish service connection for a claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, although there have been clinical diagnoses of 
degenerative joint disease in records involving the knees and 
ankles, no X-rays have shown arthritis of the knees or 
ankles.  Post-service medical records include mention of the 
veteran's complaints concerning her knees and ankles and at 
one point the assessment of a VA orthopedist was arthralgia, 
bilateral ankles, and retropatellar pain syndrome.  This may 
serve as evidence of current disability.  There is, however, 
no medical evidence relating the post-service bilateral ankle 
arthralgia or bilateral retropatellar pain syndrome to 
complaints of pain and soreness of the knees and ankles in 
service in 1993, nor is there medical evidence linking the 
post-service bilateral ankle arthralgia or bilateral 
retropatellar pain syndrome to any incident of service.  In 
the absence of such evidence, there is no basis for a grant 
of direct service connection for bilateral ankle or bilateral 
ankle disabilities.  

In addition, the veteran has not identified, nor does the 
record include, any medical evidence indicating that her 
service-connected traumatic arthritis of the right foot has 
caused or aggravated any current bilateral ankle disability 
or any current bilateral knee disability.  Not only is there 
no medical evidence supporting secondary service connection 
for any bilateral knee disability or any bilateral ankle 
disability, the only medical evidence related to this 
question is squarely against the claims.  In this regard, the 
examiner, who considered the history of the veteran's 
service-connected traumatic arthritis of the right foot and 
examined her, stated specifically that he doubted the foot 
problem was of the magnitude that it would cause any 
degenerative or abnormal stress changes in the other joints 
in the extremity.  

The Board is left with the veteran's own opinion and 
statements as to the etiology of her claimed bilateral knee 
disability and her claimed bilateral ankle disability.  She 
essentially contends that her current disabilities are 
proximately due to her service-connected traumatic arthritis 
of the right foot.  The Board notes, however, that although 
the veteran is competent to provide evidence of observable 
symptoms, she is not competent to attribute any symptoms to a 
given cause.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and this 
veteran's opinion that her claimed bilateral knee disability 
and her claimed bilateral ankle disability are due to her 
service-connected traumatic arthritis of the right foot, is 
therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the Board finds there is no X-ray evidence of 
arthritis of the knees or ankles, and there is no probative 
evidence that relates any current bilateral knee disability 
or any current bilateral ankle disability to service or any 
incident of service.  Further, there is no probative evidence 
that the veteran's service-connected traumatic arthritis of 
the right foot caused or chronically worsened any current 
bilateral knee disability or any current bilateral ankle 
disability.  The Board therefore concludes that the 
preponderance of the evidence is against the claims, and 
service connection for bilateral knee disability and 
bilateral ankle disability must be denied.  




ORDER

Service connection for bilateral knee disability, to include 
as secondary to service-connected traumatic arthritis of the 
right foot, is denied.  

Service connection for bilateral ankle disability, to include 
as secondary to service-connected traumatic arthritis of the 
right foot, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


